— Appeal from the order of the Civil Court, Bronx County (Stanley Green, J.), entered June 4, 1991, which denied defendant’s motion for summary judgment dismissing the complaint, is transferred to the Appellate Term, without costs.
We transfer the appeal to the Appellate Term since no direct appeal lies from the Civil Court to the Appellate Division (McPherson v Siegelman, 54 AD2d 842). It makes no difference that the action was commenced in the Supreme Court and transferred to the Civil Court pursuant to CPLR 325 (d) (supra). Concur — Milonas, J. P., Kupferman, Ross, Asch and Rubin, JJ.